


EXHIBIT 10.19

 

AMENDED AND RESTATED
STEEL DYNAMICS, INC.
1996 INCENTIVE STOCK OPTION PLAN

 

I. PURPOSE AND SCOPE OF PLAN.

 

1.1 Steel Dynamics, Inc. (the “Company”) wishes to provide all Employees of the
Company and its Subsidiaries, each of whom is a key employee and each of whom is
in a position to materially affect the profitability and growth of the Company
and its Subsidiaries, an opportunity to acquire an ownership interest in the
Company and in the stockholder values which everyone is working to create, and
in so doing to encourage and motivate each such person to more fully identify
his or her increased welfare and well-being with that of the Company. These
objectives will be attained through periodic grants to such Employees of options
to purchase shares of the Company’s common stock (“Stock”).

 

1.2 Directors who are also Employees are eligible to participate in this Amended
and Restated 1996 Incentive Stock Option Plan (the “Plan”).

 

1.3 The awards offered hereunder are not in lieu of but are supplemental to any
salary or other forms of compensation for services.

 

II. EFFECTIVE DATE AND TERM OF PLAN.

 

2.1 The original Plan became effective on October 28, 1996, upon the approval by
the Company’s stockholders on the same date. The Plan, as amended, was approved
by the Board of Directors November 2, 2000, and when approved by stockholders on
May 24, 2001, will be deemed effective as of November 2, 2000. From and after
the Effective Date, subject to Section 2.2 the Plan shall remain in effect until
all Stock subject to the Plan has been purchased or acquired according to the
Plan’s provisions; provided, however, that in no event may any options be
granted under the Plan on or after December 31, 2006.

 

2.2 The Board of Directors or the Committee described in Section 5.1, as the
case may be, may at any time suspend or terminate the Plan. An option may not be
granted while the Plan is suspended or after it is terminated, but any rights
and obligations under any option granted while the Plan is in effect shall not
be deemed altered or impaired by suspension or termination of the Plan, except
with the consent of the person to whom the option was granted. The power of the
Board of Directors or the Committee, as the case may be, to administer and
construe any option granted prior to suspension or termination of the Plan under
Section 5.3 shall nevertheless continue after any such suspension or
termination.

 

III. DEFINITIONS.

 

When any word or phrase appears in this Plan with the initial letter
capitalized, and the word or phrase does not commence a sentence, that word or
phrase, unless a clearly different meaning is required by the context, shall
generally be given a meaning ascribed to it in this Section or elsewhere if the
word or phrase is defined within quotation marks. The following words or phrases
shall have the following meanings:

 

3.1 “Board” means the Board of Directors of the Company.

 

3.2 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

3.3 “Committee” means the Committee of the Board described in Article V, if any,
or, in lieu of a separate Committee, the full Board.

 

3.4 “Company” means Steel Dynamics, Inc., an Indiana corporation, and its
Subsidiaries.

 

--------------------------------------------------------------------------------


 

3.5 “Disability” means termination of employment with the Company or any of its
Subsidiaries as a result of an Employee’s inability to perform substantially his
or her duties and responsibilities to the Company or any of its Subsidiaries by
reason of a physical or mental disability or infirmity (i) for a continuous
period of six (6) months, or (ii) at such earlier time as such Employee submits
medical evidence satisfactory to the Committee, or the Committee otherwise
determines, that such Employee has a physical or mental disability or infirmity
that will prevent such Employee from substantially performing his or her duties
and responsibilities for six months or longer.

 

3.6 “Effective Date” means the date determined under Section 2.1.

 

3.7 “Employees” means full time employees of the Company and its Subsidiaries,
including officers, managers, supervisors, professionals, and hourly employees,
whose jobs contemplate service of not less than 1,000 hours annually.

 

3.8 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

 

3.9 “Fair Market Value” means, as of any date, the value of the Stock determined
as follows:

 

(i) If the Stock is listed on any established stock exchange or a national
market system, including without limitation the NASDAQ National Market of the
National Association of Securities Dealers, Inc. Automated Quotation (NASDAQ)
System, the Fair Market Value of a share of Stock shall be the closing sales
price for such Stock (or the closing bid, if no sales were reported) as quoted
on such system or exchange (or the exchange with the greatest volume of trading
in the Stock) on the last market trading day prior to the Grant Date, as
reported in the Wall Street Journal or such other source as the Committee deems
reliable;

 

(ii) If the Stock is quoted on the NASDAQ System (but not on the NASDAQ National
Market thereof) or is regularly quoted by a recognized securities dealer but
selling prices were not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Stock
on the last market trading day prior to the Grant Date, as reported in the Wall
Street Journal or such other source as the Committee deems reliable;

 

(iii) In the absence of an established market for the Stock, the Fair Market
Value shall be determined in good faith by the Committee, and for purposes of
the first Grant Date described in Section 6.2 Fair Market Value shall be deemed
to be the price of a share of Common Stock established by the Company’s
underwriters on the effective date of the Company’s Registration Statement and
reflected in the pricing amendment filed with the Securities and Exchange
Commission in connection therewith.

 

3.10 “Grant Date” means the date upon which an Option has been granted as
prescribed in Section 6.2.

 

3.11 “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

 

3.12 “Nonstatutory Stock Option” means an Option not intended to qualify or
otherwise not qualifying as an Incentive Stock Option.

 

3.13 “Option” means a stock option granted pursuant to the Plan.

 

3.14 “Option Agreement” means a written agreement between the Company and an
Optionee evidencing the terms and conditions of an individual Option grant. The
Option Agreement is subject to the terms and conditions of the Plan.

 

3.15 “Optionee” means an Employee who holds an outstanding Option.

 

3.16 “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

 

2

--------------------------------------------------------------------------------


 

3.17 “Plan” means the Steel Dynamics, Inc. 1996 Incentive Stock Option Plan, as
Amended and Restated herein.

 

3.18 “Rules” means the regulations promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act.

 

3.19 “Securities Act” means the Securities Act of 1933, as amended from time to
time.

 

3.20 “Stock” means the $0.01 par value common stock of the Company and such
other securities of the Company as may be substituted for Stock pursuant to the
terms of the Plan.

 

3.21 “Subsidiary” means and is limited to any wholly-owned subsidiary.

 

IV. SHARES OF STOCK SUBJECT TO THE PLAN.

 

4.1 The total number of shares of Stock of the Company reserved and available
for distribution pursuant to Options granted hereunder shall not exceed, in the
aggregate, 4,903,000 shares of the authorized Stock of the Company, subject to
adjustment described below. Any shares issued by the Company through the
assumption or substitution of outstanding grants from an acquired company shall
not reduce the shares available for Options under the Plan.

 

4.2 Stock which may be acquired under the Plan may be either authorized but
unissued shares or shares of issued Stock held by the Company’s treasury, or
both, at the discretion of the Committee. Whenever any outstanding Option or
portion thereof expires, is canceled, is forfeited or is otherwise terminated
for any reason without having been exercised or without having been fully
vested, the shares allocable to the expired, canceled, forfeited or otherwise
terminated portion of the Option may again be the subject of Options granted
hereunder.

 

4.3 In the event of any stock dividend, stock split, combination or exchange of
shares, recapitalization or other change in the capital structure of the
Company, corporate separation or division (including, but not limited to,
split-up, split-off, spin-off or distribution to Company stockholders other than
a normal cash dividend), sale by the Company of all or a substantial portion of
its assets, rights offering, merger, consolidation, reorganization or partial or
complete liquidation, or any other corporate transaction or event having an
effect similar to any of the foregoing, the aggregate number of shares reserved
for issuance under the Plan, the number and Option price of shares subject to
outstanding Options, and any other characteristics or terms of the Options as
the Committee shall deem necessary or appropriate to reflect equitably the
effects of such changes to the Optionees, shall be appropriately substituted for
new shares or adjusted, as determined by the Committee in its discretion.
Notwithstanding the foregoing, each such adjustment, if any, with respect to any
Option shall comply with the rules of Section 424(a) of the Code, and in no
event shall any adjustment be made which would render any Option granted
hereunder anything other than an incentive stock option for purposes of
Section 422 of the Code, except as otherwise contemplated by Section 6.4(d), or
without the consent of the Optionee.

 

V. ADMINISTRATION.

 

5.1 The Plan shall be administered by the Board. If the Board elects to do so,
however, it may appoint a committee of directors to administer the Plan and make
such rules as it deems necessary to govern the operation of such committee. Such
committee shall be composed solely of two or more members of the Board, each of
whom shall be both (i) a “non-employee director” as such term is defined in
Rule 16b-3 promulgated under Section 16 of the Exchange Act or any successor
provision, and (ii) “outside directors” as that term is used in Section 162 of
the Code and the regulations promulgated thereunder.

 

5.2 The Board shall administer the Plan so as to comply at all times with
Rule 16b-3 of the Exchange Act, and Sections 162, 421, 422, and 424 of the Code.
To the extent that any provision hereof or in any option granted hereunder is
not in compliance with any such rule or requirement, such provision shall be
deemed modified so as to

 

3

--------------------------------------------------------------------------------


 

be in compliance with such rule or requirement, or if such modification is not
possible, shall be deemed to be null and void as it relates solely to such
noncompliance.

 

5.3 The Board has the exclusive power, authority and discretion, without further
stockholder approval, to:

 

(a) Determine the terms and conditions, not inconsistent with the terms hereof,
of any Option granted hereunder;

 

(b) Adopt, alter and repeal such administrative rules, guidelines and practices
governing the Plan as it shall from time to time deem advisable;

 

(c) Interpret the terms and provisions of the Plan and any Option granted and
any Option Agreements relating thereto;

 

(d) Accelerate or waive any term, condition, or restriction, but solely in such
a manner as not to render any Option otherwise qualified hereunder nonqualified;

 

(e) Notwithstanding anything to contrary herein, but subject at all times to the
requirements of SEC Rule 16b-3, Regulation T, the Code, and other federal, state
and local tax and securities laws, the Board may determine the methods and
manner of exercise of options or the means by which the exercise price of an
Option may be paid, including the form of payment and the methods by which
shares of Stock shall be delivered or transferred to Employees. Without limiting
the power and discretion conferred on the Board pursuant to the preceding
sentence, the Board may, in the exercise of its discretion, but need not,
delegate to and contract with an authorized and licensed bank, trust company or
broker to provide any administrative or other services otherwise required to be
provided under the terms hereof by the Company or by the Board, in which case
notices and deliveries to and from such bank, trust company or broker shall be
deemed for all purposes hereunder to be notice and delivery to or from the
Company or the Board, as the case may be. Likewise, the Board may allow an
Optionee to pay the exercise price of an Option, in addition to the manner
described in Section 6.4(f), by one or more of the following methods: (i) in the
form of shares of our common stock already owned by the option holder having an
aggregate fair market value on the date the option is exercised equal to the
aggregate exercise price to be paid; (ii) by requesting cancellation, without
payment, of outstanding and exercisable options for the number of shares of our
common stock whose aggregate fair market value on the date of exercise, when
reduced by their aggregate exercise price, equals the aggregate exercise price
of the options being exercised; or (iii) by employing a “cashless exercise” or
“same day sale” facility provided by an authorized bank, trust company or
broker.

 

(f) Prescribe the form of each Option Agreement, which need not be identical for
each Optionee; and

 

(g) Supervise the administration of the Plan and decide all other matters that
must be determined in connection with an Option or this Plan.

 

If an option expires or terminates without having been exercised in full, the
unpurchased shares will continue to be available for subsequent award under the
Amended Plan.

 

5.4 The Board’s interpretation of the Plan, any Options granted under the Plan,
any Option Agreement, and all decisions and determinations by the Board with
respect to the Plan shall be final, binding, and conclusive on all parties.

 

5.5 The Board may employ such legal counsel, consultants and agents as it may
deem desirable for the administration of the Plan and may rely upon any opinion
received from any such counsel or consultant and any computation received from
any such consultant or agent. Expenses incurred by the Board in engaging such
counsel, consultant or agent shall be paid by the Company.

 

4

--------------------------------------------------------------------------------


 

VI. STOCK OPTIONS.

 

6.1 All Employees are eligible to receive grants of Options hereunder.

 

6.2 Subject to the provisions of this Plan, grants of Options to Employees shall
occur twice annually, on November 21 for the six (6) month period May 21 through
November 20, and on May 21 for the six (6) month period November 21 through
May 20. Options on each Grant Date shall be provided to each Employee in the
following position categories and in the following amounts, based upon the Fair
Market Value of the Stock for that particular Grant Date, as determined under
the provisions of Section 3.9 (any fractional share of Stock to be rounded up to
the next whole share):

 

Position

 

Grants Per Year

 

Semi-Annual Grant Value

 

President

 

2

 

$

80,000.00

 

Vice-President

 

2

 

60,000.00

 

Vice-President

 

2

 

45,000.00

 

Manager

 

2

 

30,000.00

 

Supervisors/Professionals

 

 

 

 

 

Grade 3

 

2

 

15,000.00

 

Grade 2

 

2

 

12,500.00

 

Grade 1

 

2

 

10,000.00

 

Hourly

 

2

 

2,500.00

 

 

6.3 The Options granted hereunder shall be evidenced by an Option Certificate,
or an electronic equivalent thereof, issued on behalf of the Company by an
officer designated by the Board, which Option Certificate or electronic
confirmation shall be subject to the terms of an Option Agreement to be executed
or otherwise entered into or confirmed by the Company and the Optionee. Unless
otherwise provided by the Board, the terms of the Option Agreement shall be
deemed incorporated into all future Option Certificates or electronic
confirmations. The Option Agreement shall describe the Options and shall state
that the Options reflected in all Option Certificates or electronic
confirmations issued pursuant thereto shall be subject to all of the terms and
provisions of the Plan. The Option Agreement may also contain such other terms
and provisions, consistent with the Plan, as the Board may approve.

 

6.4 Subject to the Board’s authority under Section 5.3, Options granted under
the Plan shall be governed by the following additional terms and conditions:

 

(a) EXERCISE PRICE. The price per share under any Option granted hereunder shall
be at one hundred percent (100%) of the Fair Market Value (110% in the case of
an Incentive Stock Option granted to an Employee who, at the time the Option is
granted, owns Stock of the Company or any Subsidiary or Parent of the Company
possessing more that ten percent (10%) of the total combined voting power of all
classes of stock of the Company or of any Subsidiary or Parent of the Company)
on the date of grant, determined in the manner required by Section 3.9

 

(b) TERM OF OPTION: EXERCISE. The time within which any Option granted hereunder
shall be exercisable shall be not earlier than six (6) months nor later than
five (5) years from the applicable Grant Date, subject to Sections 6.4(j),
(k) and (l). The Optionee must remain in the continuous employment of the
Company or any of its Subsidiaries from the date of the grant of the Option to
and including the date of exercise of the Option in order to be entitled to
exercise such Option. Options granted hereunder shall be exercisable in such
manner and at such dates as the Board may specify or otherwise permit. Any
options granted prior to the approval of this Plan by the Company’s stockholders
shall not be exercisable until such time as the Plan has been so approved.
Continuous employment shall not be deemed to be interrupted by transfers between
the Company and one or more of its Subsidiaries. The Board shall, at its
discretion, determine the effect of approved leaves of absence and all other
matters having to do with “continuous employment.” Where an Optionee dies or is
disabled while employed by the Company or any of its

 

5

--------------------------------------------------------------------------------


 

Subsidiaries, his or her Options may be exercised following such death or
disability in accordance with the provisions of Sections 6.4(j) and (k) hereof.

 

(c) TYPE OF OPTION. Each Option granted hereunder shall be designated in the
Option Agreement as either an Incentive Stock Option or as a Nonstatutory Stock
Option, in order to take into account that the limitations described in
Section 6.4(d) and/or elsewhere herein are or may be exceeded by the cumulative
total of the grants contemplated by Section 6.2 to a specific person, such that
the Options covered by such excess grants are rendered Nonstatutory Stock
Options.

 

(d) INDIVIDUAL DOLLAR LIMITATIONS. The aggregate Fair Market Value (determined
as of the time of Option Grant) of all shares of Stock with respect to which
Incentive Stock Options are first exercisable by an Optionee in any calendar
year may not exceed $100,000.00. To the extent that the aggregate Fair Market
Value of the Stock with respect to which Incentive Stock Options are exercisable
for the first time by the Optionee during any calendar year (under all plans of
the Company and any Parent or Subsidiary) exceeds $100,000.00, such Options
shall be treated as Nonstatutory Stock Options, and such Nonstatutory Stock
Options, at the time of grant, shall be specifically so designated.

 

(e) INDIVIDUAL SHARE LIMITATIONS. In any fiscal year of the Company, no Employee
shall be granted Options to purchase more than three hundred thousand (300,000)
shares.

 

(f) PAYMENT. No shares of Stock shall be issued until full payment therefor has
been made, and an Optionee shall not have any rights to dividends or other
rights of a stockholder with respect to shares subject to an Option until such
time as the Stock is issued in the name of the Optionee following exercise of
the Option in accordance herewith. Payment may be made in cash (by certified or
bank check or such other instrument as the Board may prescribe or accept) or in
any other manner, including those described in Section 5.3(e). Full payment
shall also be made, no later than the time of issuance of the shares subject to
answer, in respect of any tax withholding obligations contemplated by
Section 9.2, either in cash, as described herein, or by any of the methods
described in
Section 5.3(e).

 

(g) NOTICE. Each Option shall be exercised, in whole or in part, by notifying
the Company, in written form or electronically in the manner prescribed by the
Board and in sufficient detail to enable the Company to determine the person’s
intent, and by delivering or transmitting full payment to the Company for the
shares being purchased.

 

Unless the Board determines that such restrictions are no longer applicable
because the Stock being issued is registered under the Securities Act of 1933,
as amended (the “Act”) and a prospectus in respect thereof is current, each such
notice shall contain representations on behalf of the Optionee, as prescribed by
the Board, that he or she acknowledges that the Company is selling the shares
being acquired by him or her under a claim of exemption from registration under
the Act, as a transaction not involving any public offering; that he or she
represents and warrants that the shares are being acquired with a view to
“investments” and not with a view to distribution or resale; and that he or she
agrees not to transfer, encumber or dispose of the shares unless:

 

(i) a registration statement with respect to the shares shall be effective under
the Act, together with proof satisfactory to the Company that there has been
compliance with applicable state laws, or (ii) the Company shall have received
an opinion of counsel in form and content satisfactory to the Company to the
effect that the transfer qualifies under Rule 144 or some other disclosure
exemption from registration and that no violation of the Act or applicable state
securities laws will be involved in such transfer, and/or such other
documentation in connection therewith as the Company’s counsel may require.

 

(h) The Company may endorse such legend or legends upon the certificates for
Stock issued pursuant to a grant hereunder, and may issue such “stop transfer”
instructions to its transfer agent in respect of such Stock, on the electronic
equivalent thereof, as, in its discretion, it determines necessary or
appropriate to prevent a violation of, or to perfect an exemption from, the
registration requirements of the Act, to implement the provisions of the Plan
and any Option Agreement hereunder, or to permit the Company to determine the
occurrence of a disqualifying disposition, as described in Section 421(b) of the
Code, of Stock transferred upon execution of an Option granted under the Plan.

 

6

--------------------------------------------------------------------------------


 

(i) NONTRANSFERABILITY OF OPTIONS. No Options shall be transferable by the
Optionee otherwise than by will, by the laws of descent and distribution,
pursuant to a Qualified Domestic Relations Order (“QDRO”), or as permitted under
the Rules, and all Options shall be exercisable, during the Optionee’s lifetime,
only by the Optionee. No right or interest of an Employee in any Option may be
pledged, encumbered, or hypothecated to or in favor of any party other than the
Company or a Subsidiary, or shall be subject to any lien, obligation, or
liability of such Employee to any other party other than the Company or a
Subsidiary.

 

(j) TERMINATION BY REASON OF DEATH. Unless otherwise determined by the Board at
or after grant, if an Optionee’s employment by the Company terminates by reason
of death, any Option held by such Optionee may thereafter be exercised, to the
extent then exercisable or on such accelerated basis as the Board may determine
at or after grant, by the legal representative of the estate or by the legatee
of the Optionee under the will of the Optionee, for a period of one hundred
eighty (180) days (or such shorter period as the Board may specify at grant)
from the date of such death or until the expiration of the stated term of such
Option, whichever period is shorter.

 

(k) TERMINATION BY REASON OF DISABILITY. Unless otherwise determined by the
Board at or after grant, if an Optionee’s employment by the Company terminates
by reason of Disability, any Option held by such Optionee may thereafter be
exercised by the Optionee, to the extent it was exercisable at the time of
termination, or on such accelerated basis as the Board may determine at or after
grant, for a period of ninety (90) days (or such shorter period as the Board may
specify at grant) from the date of such termination of employment or until the
expiration of the stated term of such Option, whichever period is shorter;
provided, however, that, if the Optionee dies within such ninety day (or such
shorter period as the Board shall specify at grant), any unexercised Option held
by such Optionee shall thereafter be exercisable to the extent to which it was
exercisable at the time of death for a period of one hundred eighty (180) days
from the date of such death or until the expiration of the stated term of such
Option, whichever period is shorter.

 

(l) RESIGNATION BY OPTIONEE; TERMINATION BY COMPANY WITHOUT CAUSE. Unless
otherwise determined by the Board at or after grant, if an Optionee voluntarily
resigns from his employment with the Company, or is terminated by the Company
other than for cause (as herein defined), any Option held by such Optionee may
thereafter be exercised by the Optionee, to the extent it was exercisable at the
time of termination, or on such accelerated basis as the Board may determine at
or after grant, for a period of ninety (90) days (or such shorter period as
Board may specify at grant) from the date of such resignation or termination of
employment or the expiration of the stated term of such Option, whichever period
is shorter; provided, however, that, if the Optionee dies within such ninety
(90)-day period, any unexercised Option held by such Optionee shall thereafter
be exercisable, to the extent to which it was exercisable at the time of death,
for a period of one hundred eighty (180) days from the date of such death or
until the expiration of the stated term of such Option, whichever period is
shorter. “Cause” shall mean either (i) if the Optionee has an employment
agreement with the Company, the definition of Cause included in such employment
agreement, or (ii) if the Optionee does not have an employment agreement with
the Company, the termination of the Optionee’s employment with the Company
because of (i) the willful failure by the Optionee (other than by reason of
incapacity due to physical or mental illness) to perform any material duty in
connection with the Optionee’s employment with the Company, (ii) the conviction
of the Optionee of a felony or the Optionee’s plea of no contest to a felony, or
(iii) the perpetration by the Optionee of a material dishonest act or fraud
against the Company or any Parent or Subsidiary thereof.

 

(m) OTHER TERMINATION. Unless otherwise determined by the Board at or after
grant, if an Optionee’s employment by the Company terminates for any reason
other than death, disability, the Optionee’s resignation, or termination by the
Company other than for Cause, the Option shall thereupon terminate.

 

VII. AMENDMENTS AND TERMINATION.

 

7.1 PLAN AMENDMENT. The Board may amend, alter or discontinue the Plan at any
time and from time to time, but no amendment, alteration, or discontinuation
shall be made (i) which would impair the rights of an Optionee under an Option
award previously granted, without the Optionee’s consent, or (ii) which, if such
approval is not obtained, requires stockholder approval under the Rules.

 

7

--------------------------------------------------------------------------------


 

7.2 INCENTIVE STOCK OPTION AMENDMENT. The Board may amend the terms of any
Option granted, prospectively or retroactively, but no such amendment shall
impair the rights of any Optionee without the Optionee’s consent. The Board may
also substitute new Options for previously granted Options, including previously
granted Options having higher option prices. Subject to the above provisions,
the Board shall have broad authority to amend the Plan to take into account
changes in applicable tax laws, securities laws and accounting rules, as well as
other developments.

 

VIII. UNFUNDED STATUS OF PLAN.

 

8.1 The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to an Optionee by the
Company, nothing contained herein shall give any such Optionee any rights that
are greater than those of a general creditor of the Company. In its sole
discretion, the Board may authorize the creation of trusts or other arrangements
to meet the obligations created under the Plan to deliver Stock; provided,
however, that, unless the Board otherwise determines with the consent of the
affected Optionee, the existence of such trusts or other arrangements is
consistent with the unfunded status of the Plan.

 

IX. GENERAL PROVISIONS.

 

9.1 NONGUARANTY OF EMPLOYMENT. The adoption of the Plan shall not confer upon
any Optionee any right to continued employment with the Company nor shall it
interfere in any way with the right of the Company to terminate its relationship
with any of its employees at any time.

 

9.2 WITHHOLDING OF TAXES. No later than the date as of which an amount first
becomes includible in the gross income of the Optionee for federal income tax
purposes with respect to any Option under the Plan, the Optionee shall pay to
the Company or make arrangements satisfactory to the Board regarding the payment
of any federal state or local taxes of any kind required by law to be withheld
with respect to such amount. The obligations of the Company under the Plan shall
be conditioned on such payment or arrangements and the Company shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Optionee.

 

9.3 NO STOCKHOLDER RIGHTS. No Option shall give the Employee any of the rights
of a stockholder of the Company unless and until shares of Stock are in fact
issued to such person in connection with such Option.

 

9.4 EXPENSES. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.

 

9.5 FRACTIONAL SHARES. No fractional shares of Stock shall be issued, and the
Board shall determine, in its discretion, whether cash shall be given in lieu of
fractional shares or whether such fractional shares shall be eliminated by
rounding up.

 

9.6 SEVERABILITY. The provisions of this Plan, and any administrative rules and
regulations prescribed by the Board in connection with this Plan, shall be
applied in all cases so as to comply with the requirements of Rule 16b-3 of the
Securities Exchange Act of 1934 and with Sections 162, 421, 422 and 424 of the
Internal Revenue Code, and any Plan provision, administrative rule or other
action that would conflict with or violate any of the foregoing will be deemed
severed from the Plan, amended as deemed necessary to comply, or otherwise
rendered ineffective to the maximum extent permissible to maintain compliance
with such applicable rules or statutes. Specifically, but without limitation,
any change to the terms of an option that would require approval by the Board of
Directors as a new option grant or which would otherwise not be exempt from
Section 16(b) of the Securities Exchange Act of 1934 in the absence of Board
approval shall be deemed ineffective and of no force whatsoever unless and until
such approval has been properly secured (provided, however, that, unless
otherwise prohibited, such approval may be declared effective retroactively). In
like manner, should any provision of this Plan or administrative rule,
regulation or action taken pursuant to this Plan, by the Board or otherwise, if
applied to an existing option, be such as to constitute a modification,
extension or renewal of that option, within the meaning of Section 424(h)(1) of
the Internal Revenue Code, such provision, ruling or action shall not be applied
retroactively to any existing options but shall be applied only prospectively to
then current and future options.

 

8

--------------------------------------------------------------------------------


 

9.7 GOVERNING LAW. To the extent not governed by federal law, the Plan and all
Option Agreements shall be construed in accordance with and governed by the laws
of the State of Indiana.

 

9

--------------------------------------------------------------------------------
